Case: 18-50799      Document: 00515064781        Page: 1     Date Filed: 08/06/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 18-50799
                                                                                 Fifth Circuit

                                                                               FILED
                                 Conference Calendar                      August 6, 2019
                                                                          Lyle W. Cayce
                                                                               Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

OMAR REYES-ESQUIVEL, Also Known as Omar Reyes Esquivel,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 7:18-CR-83-2




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

      The attorney appointed to represent Omar Reyes-Esquivel has moved to



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-50799     Document: 00515064781    Page: 2   Date Filed: 08/06/2019


                                 No. 18-50799

withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Reyes-Esquivel has
not filed a response. We have reviewed counsel’s brief and the relevant por-
tions of the record.

      We concur with counsel’s assessment that the appeal presents no non-
frivolous issue for appellate review. Accordingly, the motion for leave to with-
draw is GRANTED, counsel is excused from further responsibilities herein,
and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2